Citation Nr: 1208909	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to November 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified at a personal hearing in June 2011 before the undersigned Acting Veterans Law Judge sitting in Muskogee, Oklahoma.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that as the Veteran did not serve for ninety (90) days or more, he is not entitled to the one year presumption of service incurrence where certain disabilities (psychosis and hearing loss) are shown to a compensable degree within the first year following service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he developed hearing loss, tinnitus during his two months of service in 1963, as a result of noise exposure during artillery training.  He additionally described being close to an explosion (or shot) while removing targets on the artillery range, and being struck in the head with a fragment.  He states that this explosion (or shot) both affected his hearing and was a stressor which caused him to develop a psychiatric condition, to include PTSD.  During his June 2011 hearing, he testified that he underwent psychiatric treatment and counseling during incarceration at several Oklahoma state penitentiaries, to include the Oklahoma State Prison in McAlester.  He indicated he was also treated for hearing problems during his incarceration.  VA treatment records include statements from the Veteran that he has served a total of 12 years in prison, but not consecutively.  The Acting Veterans Law Judge left the record open for 30 days after his hearing, so that the Veteran could attempt to obtain his prison treatment records.  The Veteran has not provided any treatment records from his periods of incarceration, and the VA has not attempted to secure these outstanding records.  On remand the RO/AMC should request that the Veteran provide release forms so that the VA may assist him in obtaining his prison treatment records. 

Acquired Psychiatric Disorder

While the Veteran filed a claim of entitlement to service connection for PTSD, VA treatment records show he denied ever being diagnosed with PTSD.  He has reported prior diagnoses of Depression and Bipolar disorder.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  The Veteran was previously denied entitlement to service connection for a mental condition in an April 1985 rating decision.  

VA treatment records include diagnoses of alcohol and cocaine dependence in remission, and psychosis not otherwise specified.  Service treatment records reveal that the Veteran was discharged from service due to an "inadequate personality disorder manifested by inadequate response to intellectual, emotional, social demands, inability to comprehend and absorb minimum required military training.  Unadaptability, ineptness, poor judgment and social incompatibility."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Court has indicated that the McLendon threshold for requesting an examination is rather low and not predicated on whether a Veteran has received any pertinent diagnosis, but rather on whether he has experienced any relevant symptoms suggesting he may have a disability related to his military service.  This holding since has been reiterated in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A (d) (2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.

As (1) service treatment records reveal that the Veteran was discharged due to a psychiatric condition, (2) the VA has diagnosed him with psychosis not otherwise specified by the VA, and (3) he has stated his belief that his current psychiatric problems began in service, he should be afforded a VA examination to determine whether any diagnosed psychiatric disorder was incurred in or aggravated by his two months of service. 

In October 2009, the VA created a request to the Defense Personnel Records Information Retrieval System (DPRIS) regarding the Veteran's reported stressors of (1) being hit in the left temple with a shell during training, and (2) pulling the pin on a grenade and being yelled at by a sergeant to throw it.  There is no indication of a response from DPRIS in the record.  If a response was provided, then it should be added to the claims file.  If a response was not provided, then the RO/AMC should resent the request.


Hearing Loss and Tinnitus

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request. 

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

The Veteran's military occupational specialty, as listed on his DD 214, was a "trainee" as he only served for two months.  This MOS is not listed in the Duty MOS Noise Exposure Listing, and thus hazardous noise exposure is not conceded as an incident which may require the VA to provide a VA examination.

The Veteran has testified both that his hearing problems began in the 1990s, and that they began in service.  He has also testified that his hearing loss and tinnitus are the result of being near an explosion while replacing targets on the artillery range.  There is currently no indication in the claims file that the Veteran was ever injured during training due to a shot or explosion.  As the RO/AMC is directed to follow-up on the October 2009 DPRIS request, there may be evidence that can support the Veteran's contention not currently available in the claims file.  If the Veteran's claimed incidents are confirmed by DPRIS, then the Veteran should be scheduled for a VA examination to determine if he suffers from hearing loss, and to address the etiology of any diagnosed hearing loss and/or tinnitus.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be specifically notified that he should submit any documentation, including the records from the Oklahoma State Prison in McAlester, that may substantiate his claimed stressors, psychiatric diagnoses, and hearing loss or tinnitus treatment.

2.  After securing any necessary releases, the RO/AMC should contact Oklahoma State Prison System, and ask them to provide any records, including any medical records, pertaining to the Veteran during his incarcerations in the 1970s and 1980s.  The Veteran has indicated he was incarcerated at several prisons, but only listed the Oklahoma State Prison in McAlester.  In addition, the RO/AMC should obtain any VA treatment records older than April 2009 and newer than November 2009.  All attempts to secure these records must be documented in the claims file.  If no records are found, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  If DPRIS responded to the VA's October 2009 stressor verification request, then the response should be added to the claims file.  If DPRIS did not respond to the VA's October 2009 stressor verification request, then the RO/AMC should re-request stressor verification from DPRIS.  If for some reason the information is not available, then the RO/AMC should issue a memorandum of unavailability.

4.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination to determine whether he suffers from a current psychiatric disorder which had its onset in, or was aggravated by, service.  The claims file and a copy of this REMAND should be provided to the VA examiner prior to the examination.

The examiner should diagnose any current psychiatric disorders, and opine as to whether any current psychiatric disorder(s) clearly and unmistakably pre-existed service, and if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability beyond the normal progression of the disease).  The examiner should review the Veteran's service treatment records in formulating this opinion.

If the Veteran's current psychiatric disability did not clearly and unmistakable pre-exist service; then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  If the RO/AMC receives information verifying the Veteran's reported incidents of being hit by a shell while replacing targets, or being close to a grenade explosion, then he should be scheduled for a VA audio examination.  The examiner should be informed that the Veteran's MOS of a "trainee" was not provided in the Duty MOS Noise Exposure Listing.  The examiner should get a complete noise exposure history from the Veteran, to include recreational and occupational noise exposure after service.  The examiner should provide opinions as to whether it is as least as likely as not (there is at least a 50 percent probability or greater) that the Veteran has: (1) bilateral hearing loss and/or (2) tinnitus as a result of active service.  

All indicated tests and studies are to be performed.  The examination must include puretone thresholds and the Maryland CNC speech discrimination test.  Prior to the examination, the claims folder and a copy of this REMAND must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. O' BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


